         Case 2:16-cv-00430-JFC Document 151 Filed 11/01/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEANNE BAUGH;                                     )
                                                  )
               Plaintiff,                         )                  2:16-CV-430-JFC
                                                  )
       vs.                                        )
                                                  )
ROBERT MORRIS UNIVERSITY,                         )
                                                  )
               Defendants.                        )



                                             ORDER

        AND NOW, this 1st day of November, 2018, the court has been advised that the above-
captioned action has been settled and that the only matter remaining to be completed is
submission of a stipulation for dismissal under Fed.R.Civ.P. 41(a). It appears that there is no
further action required by the court at this time.

        IT IS HEREBY ORDERED that the Clerk mark the above-captioned case closed; that
nothing contained in this order shall be considered a dismissal or disposition of this action, and
that should further proceedings therein become necessary or desirable, either party may initiate
the same in the same manner as if this order had not been entered.

        IT IS FURTHER ORDERED that the court expressly retains jurisdiction in this matter to
consider any issue arising during the period when settlement is being finalized, including but not
limited to enforcing settlement.



                                              /s/ Joy Flowers Conti
                                              United States District Judge


cc: All Counsel of Record
